Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of June 30,
2015 and effective as of October 14, 2015 (the “Effective Date”), by and between
PERVASIP CORP., a corporation incorporated under the laws of the State of New
York (the “Company”), and TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Buyer”).

 

WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, up to Five Million and No/100 United States Dollars ($5,000,000) of
senior secured convertible, redeemable debentures (in the form attached hereto
as Exhibit A, the “Debenture(s)”), of which Five Hundred Thousand and No/100
United States Dollars ($500,000) shall be purchased on the date hereof (the
“First Closing”) for the total purchase price of Five Hundred Thousand and
No/100 United States Dollars ($500,000) (the “Purchase Price”), and up to Four
Million Five Hundred Thousand and No/100 United States Dollars ($4,500,000) may
be purchased in additional closings as set forth in Section 4.2 below (the
“Additional Closings”) (each of the First Closing and the Additional Closings
are sometimes hereinafter individually referred to as a “Closing” and
collectively as the “Closings”), all subject to the terms and provisions
hereinafter set forth;

 

WHEREAS, the Company, TelcoSoftware.com Corp., a corporation incorporated under
the laws of the State of Delaware, Plaid Canary Corporation, a corporation
incorporated under the laws of the State of Delaware, AVI Holding Corp., a
corporation incorporated under the laws of the State of Texas, Canalytix LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, and Grow Big Supply, LLC, a limited liability company organized and
existing under the laws of the State of Colorado (together, jointly and
severally, the “Guarantors), have each agreed to secure all of the Company’s
Obligations to Buyer under the Debentures, this Agreement and all other
Transaction Documents by granting to the Buyer an unconditional and continuing
security interest in all of the assets and properties of the Company and the
Guarantor, whether now existing or hereafter acquired, pursuant to those certain
Security Agreements, each dated as of the date hereof (in the forms attached
hereto as Exhibit B, the “Security Agreements”);

 

WHEREAS, the Guarantors will receive a substantial benefit from the Buyer’s
purchase of the Debenture and, as such, have agreed to guarantee all of the
Obligations of the Buyer under the Debentures, this Agreement and all other
Transactions Documents pursuant to those certain Guarantee Agreements, each
dated as of the date hereof (in the form attached hereto as Exhibit C, the
“Guarantee Agreements”); and

 

WHEREAS, as security for the payment and performance of any and all of the
Company’s Obligations to Buyer under the Debentures, this Agreement and all
other Transaction Agreements, the Company has agreed to execute those certain
Pledge Agreements in favor of Buyer, whereby the Company shall pledge to the
Buyer all of its right, title and interest in and to, and provide a first
priority lien and security interest on, certain issued and outstanding shares of
common stock or units of membership interests of the Guarantors, as applicable,
each dated as of the date hereof (in the form attached hereto as Exhibit D, the
“Pledge Agreements”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1                   “Affiliate” means, with respect to a Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such Person at any time during the period for which the
determination of affiliation is being made. For purposes of this definition, the
term “control,” “controlling” “controlled” and words of similar import, when
used in this context, means, with respect to any Person, the possession,
directly or indirectly, of the power to direct, or cause the direction of,
management policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

2.2                    “Assets” means all of the properties and assets of the
Person in question, as the context may so require, whether real, personal or
mixed, tangible or intangible, wherever located, whether now owned or hereafter
acquired.

 

2.3                   “Business Day” shall mean any day other than a Saturday,
Sunday or a legal holiday on which federal banks are authorized or required to
be closed for the conduct of commercial banking business.

 

2.4                    “Claims” means any Proceedings, Judgments, Obligations,
threats, losses, damages, deficiencies, settlements, assessments, charges, costs
and expenses of any nature or kind.

 

2.5                   “Collateral” shall have the meaning given to it in the
Security Agreements.

 

2.6                   “Common Stock” means the common stock of the Company, par
value $0.00001 per share.

 

2.7                   “Compliance Certificate” means that certain compliance
certificate executed by an officer of the Company in the form attached hereto as
Exhibit E.

 

2.8                   “Consent” means any consent, approval, order or
authorization of, or any declaration, filing or registration with, or any
application or report to, or any waiver by, or any other action (whether similar
or dissimilar to any of the foregoing) of, by or with, any Person, which is
necessary in order to take a specified action or actions, in a specified manner
and/or to achieve a specific result.

 

2.9                    “Contract” means any written or oral contract, agreement,
order or commitment of any nature whatsoever, including, any sales order,
purchase order, lease, sublease, license agreement, services agreement, loan
agreement, mortgage, security agreement, guarantee, management contract,
employment agreement, consulting agreement, partnership agreement, shareholders
agreement, buy-sell agreement, option, warrant, debenture, subscription, call or
put.

 

2.10                “Debenture(s)” shall have the meaning given to it in the
preamble hereof.

 

2.11                “Effective Date” means the date so defined in the
introductory paragraph of this Agreement.

 

2.12                 “Encumbrance” means any lien, security interest, pledge,
mortgage, easement, leasehold, assessment, tax, covenant, restriction,
reservation, conditional sale, prior assignment, or any other encumbrance,
claim, burden or charge of any nature whatsoever.

 

2.13                “Environmental Requirements” means all Laws and requirements
relating to human, health, safety or protection of the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, or Hazardous Materials in the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), or otherwise relating to the treatment, storage, disposal, transport or
handling of any Hazardous Materials.

 

2.14                 “GAAP” means generally accepted accounting principles,
methods and practices set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, and statements and pronouncements of the Financial Accounting
Standards Board, or of such other Person as may be approved by a significant
segment of the U.S. accounting profession, in each case as of the date or period
at issue, and as applied in the U.S. to U.S. companies.

 

2.15                  “Governmental Authority” means any foreign, federal, state
or local government, or any political subdivision thereof, or any court, agency
or other body, organization, group, stock market or exchange exercising any
executive, legislative, judicial, quasi-judicial, regulatory or administrative
function of government.

 

2.16                 “Guarantee Agreements” shall have the meaning given to it
in the recitals hereof.

 

2.17                 “Guarantors” shall have the meaning given to it in the
recitals hereof.

 

2.18                 “Hazardous Materials” means: (i) any chemicals, materials,
substances or wastes which are now or hereafter become defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants” or words of similar import, under any Law; and
(iii) any other chemical, material, substance, or waste, exposure to which is
now or hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.19                 “Irrevocable Transfer Agent Instructions” shall mean the
Irrevocable Transfer Agent Instructions to be entered into by and among the
Buyer, the Company and the Company’s transfer agent, in the form attached hereto
as Exhibit F.

 

2.20                 “Judgment” means any order, writ, injunction, fine,
citation, award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.

 

2.21                 “Law” means any provision of any law, statute, ordinance,
code, constitution, charter, treaty, rule or regulation of any Governmental
Authority.

 

2.22“Leases” means all leases for real or personal property.

 

2.23                  “Material Adverse Effect” shall mean: (i) a material
adverse change in, or a material adverse effect upon, the Assets, business,
prospects, properties, financial condition or results of operations of the
Company; (ii) a material impairment of the ability of the Company to perform any
of its Obligations under any of the Transaction Documents; or (iii) a material
adverse effect on: (A) any material portion of the “Collateral” (as such term is
defined in the Security Agreements); (B) the legality, validity, binding effect
or enforceability against the Company and the Guarantors of any of the
Transaction Documents; (C) the perfection or priority of any Encumbrance granted
to Buyer under any Transaction Documents; (D) the rights or remedies of the
Buyer under any of the Transaction Documents; or (E) a material adverse effect
or impairment on the Buyer’s ability to sell the Advisory Fee Shares or other
shares of the Company’s Common Stock issuable to Buyer under any Transaction
Documents without limitation or restriction. For purposes of determining whether
any of the foregoing changes, effects, impairments, or other events have
occurred, such determination shall be made by Buyer, in its sole, but reasonably
exercised, discretion.

 

2.24                “Material Contract” shall mean any Contract to which the
Company is a party or by which the Company or any of its Assets are bound and
which: (i) must be disclosed to any Governmental Authority or any other laws,
rules or regulations of any Governmental Authority; (ii) involves aggregate
payments of Twenty-Five Thousand Dollars ($25,000) or more to or from the
Company; (iii) involves delivery, purchase, licensing or provision, by or to the
Company, of any goods, services, assets or other items having a value (or
potential value) over the term of such Contract of Twenty-Five Thousand Dollars
($25,000) or more or is otherwise material to the conduct of the Company’s
business as now conducted and as contemplated to be conducted in the future;
(iii) involves a Company Lease; (iv) imposes any guaranty, surety or
indemnification obligations on the Company; or (v) prohibits the Company from
engaging in any business or competing anywhere in the world.

 

2.25                “Obligation” means, now existing or in the future, any debt,
liability or obligation of any nature whatsoever (including any required
performance of any covenants or agreements), whether secured, unsecured,
recourse, nonrecourse, liquidated, unliquidated, accrued, voluntary or
involuntary, direct or indirect, absolute, fixed, contingent, ascertained,
unascertained, known, unknown, whether or not jointly owed with others, whether
or not from time to time decreased or extinguished and later decreased, created
or incurred, or obligations existing or incurred under this Agreement, the
Debentures or any other Transaction Documents, or any other agreement between
the Company, the Guarantors and the Buyer, as such obligations may be amended,
supplemented, converted, extended or modified from time to time.

 

2.26                 “Ordinary Course of Business” means the ordinary course of
business of the Person in question, consistent with past custom and practice
(including with respect to quantity, quality and frequency).

 

2.27                “OTC Markets” means the OTC Markets Group, Inc.

 

2.28                “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

2.29                 “Person” means any individual, sole proprietorship, joint
venture, partnership, company, corporation, association, cooperation, trust,
estate, Governmental Authority, or any other entity of any nature whatsoever.

 

2.30                 “Pledge Agreements” shall have the meaning given to it in
the recitals hereof.

 

2.31                 “Principal Trading Market” shall mean the Nasdaq Global
Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC
Bulletin Board, the OTC Markets, the so-called OTC Pink Sheets, the NYSE
Euronext or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock.

 

2.32                 “Proceeding” means any demand, claim, suit, action,
litigation, investigation, audit, study, arbitration, administrative hearing, or
any other proceeding of any nature whatsoever.

 

2.33                 “Real Property” means any real estate, land, building,
structure, improvement, fixture or other real property of any nature whatsoever,
including, but not limited to, fee and leasehold interests.

 

2.34                “Rule 144” shall mean Rule 144 or Rule 144A promulgated
under the Securities Act (or a successor rule thereto.

 

2.35                “SEC” shall mean the United States Securities and Exchange
Commission.

 

2.36                “Securities” means, collectively, the Debentures, the
Advisory Fee Shares (as defined herein), and any additional shares of Common
Stock issuable in connection with a conversion of the Debentures, or the terms
of this Agreement or any other Transaction Documents..

 

2.37                “Security Agreements” shall have the meaning given to it in
the recitals hereof.

 

2.38                 “Subordination Agreement(s)” shall mean the Subordination
Agreements executed by each of the Subordinated Creditors, the Company and the
Guarantors in favor of the Buyer, in the form attached hereto as Exhibit G.

 

2.39                 “Subordinated Creditor(s)” shall mean Flux Carbon Starter
Fund LLC, a Delaware limited liability company, and EXO Opportunity Fund LLC, a
Delaware limited liability company, respectively.

 

2.40                 “Tax” means (i) any foreign, federal, state or local
income, profits, gross receipts, franchise, sales, use, occupancy, general
property, real property, personal property, intangible property, transfer, fuel,
excise, accumulated earnings, personal holding company, unemployment
compensation, social security, withholding taxes, payroll taxes, or any other
tax of any nature whatsoever, (ii) any foreign, federal, state or local
organization fee, qualification fee, annual report fee, filing fee, occupation
fee, assessment, rent, or any other fee or charge of any nature whatsoever, or
(iii) any deficiency, interest or penalty imposed with respect to any of the
foregoing.

 

2.41                “Tax Return” means any tax return, filing, declaration,
information statement or other form or document required to be filed in
connection with or with respect to any Tax.

 

2.42                “Transaction Documents” means this Agreement any and all
documents or instruments executed or to be executed by the Company and/or the
Guarantors in connection with this Agreement, including the Debentures, the
Control Agreements, the Security Agreements, the Guarantee Agreements, the Use
of Proceeds Confirmation, the Irrevocable Transfer Agent Instructions, the
Pledge Agreements, the Subordination Agerements, and the Validity Certificates,
together with all modifications, amendments, extensions, future advances,
renewals, and substitutions thereof.

 

2.43                “Use of Proceeds Confirmation” means that certain use of
proceeds confirmation executed by an officer of the Company in the form attached
hereto as Exhibit H.

 

2.44                “Validity Certificate(s)” shall mean those certain validity
certificates executed by such officers and directors of the Company as the Buyer
shall require, in the Buyer’s sole discretion, the form of which is attached
hereto as Exhibit I.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) references to the words “share”
or “shareholder”, if in reference to the Company, shall refer to “units” or
“unitholder” respectively and (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation”.

 

ARTICLE IV

PURCHASE AND SALE OF DEBENTURES

 

4.1                    Purchase and Sale of Debentures. Subject to the
satisfaction (or waiver) of the terms and conditions of this Agreement, Buyer
agrees to purchase, at each Closing, and Company agrees to sell and issue to
Buyer, at each Closing, Debentures in the amount of the Purchase Price
applicable to each Closing as more specifically set forth below.

 

4.2                    Closing Dates. The First Closing of the purchase and sale
of the Debentures shall be for Five Hundred Thousand and No/100 United States
Dollars ($500,000), and shall take place on the Effective Date, subject to
satisfaction of the conditions to the First Closing set forth in this Agreement
(the “First Closing Date”). Additional Closings of the purchase and sale of the
Debentures shall be at such times and for such amounts as determined in
accordance with Section 4.4 below, subject to satisfaction of the conditions to
the Additional Closings set forth in this Agreement (the “Additional Closing
Dates”) (collectively referred to as the “Closing Dates”). The Closings shall
occur on the respective Closing Dates through the use of overnight mails and
subject to customary escrow instructions from Buyer and its counsel, or in such
other manner as is mutually agreed to by the Company and the Buyer.

 

4.3                   Form of Payment. Subject to the satisfaction of the terms
and conditions of this Agreement, on each Closing Date: (i) the Buyer shall
deliver to the Company, to a Company account designated by the Company, the
aggregate proceeds for the Debentures to be issued and sold to Buyer at each
such Closing, minus the fees to be paid directly from the proceeds of each such
Closing as set forth in this Agreement, in the form of wire transfers of
immediately available U.S. dollars; and (ii) the Company shall deliver to Buyer
the Securities which Buyer is purchasing hereunder at each Closing, duly
executed on behalf of the Company, together with any other documents required to
be delivered pursuant to this Agreement.

 

4.4 Additional Closings. At any time after the First Closing but prior to the
maturity date of any of the Debentures issued in the First Closing, the Company
may request that Buyer purchase additional Debentures hereunder in Additional
Closings by written notice to Buyer, and, subject to the conditions below, Buyer
shall purchase such additional Debentures in such amounts and at such times as
Buyer and the Company may mutually agree, so long as the following conditions
have been satisfied, in Buyer’s sole and absolute discretion: (i) no default or
“Event of Default” (as such term is defined in any of the Transaction Documents)
shall have occurred or be continuing under this Agreement or any other
Transaction Documents, and no event shall have occurred that, with the passage
of time, the giving of notice, or both, would constitute a default or an Event
of Default hereunder or thereunder; and (ii) any additional purchase of
Debentures beyond the purchase of Debentures at the First Closing shall have
been approved by Buyer, which approval may be given or withheld in Buyer’s sole
and absolute discretion.

 

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to the Company, that:

 

5.1            Investment Purpose. Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof.

 

5.2            Accredited Buyer Status. Buyer is an “accredited investor” as
that term is defined in Rule 501 of Regulation D, as promulgated under the
Securities Act of 1933.

 

5.3            Reliance on Exemptions. Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

 

5.4            Information. Buyer and its advisors, if any, have been furnished
with all materials they have requested relating to the business, finances and
operations of the Company and information Buyer deemed material to making an
informed investment decision regarding its purchase of the Securities. Buyer and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management. Neither such inquiries, nor any materials provided
to Buyer, nor any other due diligence investigations conducted by Buyer or its
advisors, if any, or its representatives, shall modify, amend or affect Buyer’s
right to fully rely on the Company’s representations and warranties contained in
Article VI below. Buyer understands that its investment in the Securities
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon economic bargaining power, enabled and enables Buyer to obtain
information from the Company in order to evaluate the merits and risks of this
investment. Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

5.5                   No Governmental Review. Buyer understands that no United
States federal or state Governmental Authority has passed on or made any
recommendation or endorsement of the Securities, or the fairness or suitability
of the investment in the Securities, nor have such Governmental Authorities
passed upon or endorsed the merits of the offering of the Securities.

 

5.6                   Authorization, Enforcement. This Agreement has been duly
and validly authorized, executed and delivered on behalf of Buyer and is a valid
and binding agreement of Buyer, enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

To induce the Buyer to purchase the Securities, the Company makes the following
representations and warranties to Buyer, each of which shall be true and correct
in all respects as of the date of the execution and delivery of this Agreement
and as of the date of each Closing hereunder, and which shall survive the
execution and delivery of this Agreement:

 

6.1                    Subsidiaries. A list of all of the Company’s Subsidiaries
is set forth in Schedule 6.1 hereto. The Guarantors have no Subsidiaries.

 

6.2                    Organization. The Company is a corporation, duly
incorporated, validly existing and in good standing under the Laws of the
jurisdiction in which it is incorporated. The Company has the full power and
authority and all necessary certificates, licenses, approvals and Permits to:
(i) enter into and execute this Agreement and the Transaction Documents and to
perform all of its Obligations hereunder and thereunder; and (ii) own and
operate its Assets and properties and to conduct and carry on its business as
and to the extent now conducted. The Company is duly qualified to transact
business and is in good standing as a foreign corporation in each jurisdiction
where the character of its business or the ownership or use and operation of its
Assets or properties requires such qualification. The exact legal name of the
Company is as set forth in the preamble to this Agreement, and the Company does
not currently conduct, nor has the Company, during the last five (5) years
conducted, business under any other name or trade name.

 

6.3                    Authority and Approval of Agreement; Binding Effect. The
execution and delivery by Company of this Agreement and the Transaction
Documents, and the performance by Company of all of its Obligations hereunder
and thereunder, including the issuance of the Securities, have been duly and
validly authorized and approved by the Company and its board of directors
pursuant to all applicable Laws and no other action or Consent on the part of
Company, its board of directors, shareholders, or any other Person is necessary
or required by the Company to execute this Agreement and the Transaction
Documents, consummate the transactions contemplated herein and therein, perform
all of Company’s Obligations hereunder and thereunder, or to issue the
Securities. This Agreement and each of the Transaction Documents have been duly
and validly executed by Company (and the officer executing this Agreement and
all such other Transaction Documents is duly authorized to act and execute same
on behalf of Company) and constitute the valid and legally binding agreements of
Company, enforceable against Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

6.4                    Capitalization. The authorized capital stock of the
Company consists of eight billion nine hundred seventy-eight million nine
hundred ninety-nine thousand nine hundred ninety (8,978,999,990) shares of
Common Stock and twenty-one million ten (21,000,010) shares of preferred stock,
par value $0.00001 per share (the “Preferred Stock”), of which three billion
five hundred sixty-three million one hundred six thousand two hundred nine
(3,563,106,209) shares of Common Stock are issued and outstanding as of the date
hereof, and twenty million six hundred thousand sixty-one (20,600,061) shares of
Preferred Stock are issued and outstanding as of the date hereof. All of such
outstanding shares have been validly issued and are fully paid and
nonassessable, have been issued in compliance with all foreign, federal and
state securities laws and none of such outstanding shares were issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. As of the Effective Date, no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any Claims or Encumbrances suffered or permitted by the Company. The Common
Stock is currently quoted on the OTC Markets on the Pink Sheets under the
trading symbol “PVSP”. The Company has received no notice, either oral or
written, with respect to the continued eligibility of the Common Stock for
quotation on the Principal Trading Market, and the Company has maintained all
requirements on its part for the continuation of such quotation. Except as
disclosed in the “Public Documents” (as hereinafter defined) and except for the
Securities to be issued pursuant to this Agreement, as of the date hereof: (i)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or Contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries; (ii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other Contracts or instruments evidencing indebtedness of the Company or any
of its Subsidiaries, or by which the Company or any of its Subsidiaries is or
may become bound; (iii) there are no outstanding registration statements with
respect to the Company or any of its securities; (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets; (vi)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company. The Company
has furnished to the Buyer true, complete and correct copies of: (I) the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof; and (II) the Company’s Bylaws, as in effect on the date hereof
(together, the “Organizational Documents”). Except for the Organizational
Documents or as disclosed in the Public Documents, there are no other
shareholder agreements, voting agreements or other Contracts of any nature or
kind that restrict, limit or in any manner impose Obligations on the governance
of the Company.

 

6.5                   No Conflicts; Consents and Approvals. The execution,
delivery and performance of this Agreement and the Transaction Documents, and
the consummation of the transactions contemplated hereby and thereby, including
the issuance of any of the Securities, will not: (i) constitute a violation of
or conflict with the Organizational Documents of the Company; (ii) constitute a
violation of, or a default or breach under (either immediately, upon notice,
upon lapse of time, or both), or conflicts with, or gives to any other Person
any rights of termination, amendment, acceleration or cancellation of, any
provision of any Contract to which Company is a party or by which any of its
Assets or properties may be bound; (iii) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, any Judgment; (iv) constitute a violation of, or conflict
with, any Law (including United States federal and state securities Laws); or
(v) result in the loss or adverse modification of, or the imposition of any
fine, penalty or other Encumbrance with respect to, any Permit granted or issued
to, or otherwise held by or for the use of, Company or any of Company’s Assets.
The Company is not in violation of its Organizational Documents and the Company
is not in default or breach (and no event has occurred which with notice or
lapse of time or both could put the Company in default or breach) under, and the
Company has not taken any action or failed to take any action that would give to
any other Person any rights of termination, amendment, acceleration or
cancellation of, any Contract to which the Company is a party or by which any
property or Assets of the Company are bound or affected. The businesses of the
Company are not being conducted, and shall not be conducted so long as Buyer
owns any of the Securities, in violation of any Law. Except as specifically
contemplated by this Agreement, the Company is not required to obtain any
Consent of, from, or with any Governmental Authority, or any other Person, in
order for it to execute, deliver or perform any of its Obligations under this
Agreement or the Transaction Documents in accordance with the terms hereof or
thereof, or to issue and sell the Securities in accordance with the terms
hereof. All Consents which the Company is required to obtain pursuant to the
immediately preceding sentence have been obtained or effected on or prior to the
date hereof. The Company is not aware of any facts or circumstances which might
give rise to any of the foregoing.

 

6.6                    Issuance of Securities. The Securities are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and non-assessable, and free from all Encumbrances with
respect to the issue thereof, and will be issued in compliance with all
applicable United States federal and state securities Laws.

 

6.7                    Financial Statements. The Company has delivered to the
Buyer an audited consolidated Balance Sheet and Statement of Income for fiscal
year ending November 30, 2014, and an unaudited consolidated Balance Sheet and
Statement of Income as of February 28, 2015 and May 31, 2015 (collectively,
together with any financial statements filed by the Company with the SEC, any
Principal Trading Market, or any other Governmental Authority, if applicable,
the “Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except:
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto; or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements), and fairly and
accurately present in all material respects the consolidated financial position
of the Company and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments). To the
best knowledge of the Company, no other information provided by or on behalf of
the Company and its Subsidiaries to the Buyer, either as a disclosure schedule
to this Agreement, or otherwise in connection with Buyer’s due diligence
investigation of the Company and its Subsidiaries, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.

 

6.8                    Public Documents. The Common Stock of the Company is
registered pursuant to Section 12 of the Exchange Act and the Company is subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC, the OTC Markets, or any other
Governmental Authority, as applicable (all of the foregoing filed within the two
(2) years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “Public Documents”). Except for an amendment to a Current Report on Form
8-K, the Company is current with its filing obligations with the SEC, the OTC
Markets, or any other Governmental Authority, as applicable, and all Public
Documents have been filed by the Company. The Company represents and warrants
that true and complete copies of the Public Documents are available on the SEC
website or the OTC Markets website, as applicable (www.sec.gov, or
www.otcmarkets.com) at no charge to Buyer, and Buyer acknowledges that it may
retrieve all Public Documents from such websites and Buyer’s access to such
Public Documents through such website shall constitute delivery of the Public
Documents to Buyer; provided, however, that if Buyer is unable to obtain any of
such Public Documents from such websites at no charge, as result of such
websites not being available or any other reason beyond Buyer’s control, then
upon request from Buyer, the Company shall deliver to Buyer true and complete
copies of such Public Documents. The Company shall also deliver to Buyer true
and complete copies of all draft filings, reports, schedules, statements and
other documents required to be filed with the requirements of the OTC Markets
that have been prepared but not filed with the OTC Markets as of the date
hereof. None of the Public Documents, at the time they were filed with the SEC,
the OTC Markets, or other Governmental Authority, as applicable, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such Public Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof, which amendments
or updates are also part of the Public Documents). As of their respective dates,
the consolidated financial statements of the Company and its Subsidiaries
included in the Public Documents complied in all material respects with
applicable accounting requirements and any published rules and regulations of
the SEC and OTC Markets with respect thereto.

 

6.9                    Absence of Certain Changes. Since the date of the most
recent of the Financial Statements, none of the following have occurred:

 

(a)                    There has been no event or circumstance of any nature
whatsoever that has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect; or

 

(b)                   Any transaction, event, action, development, payment, or
any other matter of any nature whatsoever entered into by the Company other than
in the Company’s Ordinary Course of Business.

 

6.10                 Absence of Litigation or Adverse Matters. No condition,
circumstance, event, agreement, document, instrument, restriction, litigation or
Proceeding (or threatened litigation or Proceeding or basis therefor) exists
which: (i) could adversely affect the validity or priority of the Encumbrances
granted to the Buyer under the Transaction Documents; (ii) could adversely
affect the ability of the Company to perform its Obligations under the
Transaction Documents; (iii) would constitute a default under any of the
Transaction Documents; (iv) would constitute such a default with the giving of
notice or lapse of time or both; or (v) would constitute or give rise to a
Material Adverse Effect. In addition, except as disclosed to the Buyer in
writing prior to the date hereof: (vi) there is no Proceeding before or by any
Governmental Authority or any other Person, pending, or the best of Company’s
knowledge, threatened or contemplated by, against or affecting the Company, its
business or Assets; (vii) there is no outstanding Judgments against or affecting
the Company, its business or Assets; (viii) the Company is not in breach or
violation of any Contract; and (ix) the Company has not received any material
complaint from any customer, supplier, vendor or employee.

 

6.11                Liabilities and Indebtedness of the Company. The Company
does not have any Obligations of any nature whatsoever, except: (i) as disclosed
in the Financial Statements; or (iii) Obligations incurred in the Ordinary
Course of Business since the date of the most recent Financial Statements which
do not or would not, individually or in the aggregate, exceed Ten Thousand
Dollars ($10,000) or otherwise have a Material Adverse Effect.

 

6.12                Title to Assets. The Company has good and marketable title
to, or a valid leasehold interest in, all of its Assets which are material to
the business and operations of the Company as presently conducted, free and
clear of all Encumbrances or restrictions on the transfer or use of same. Except
as would not have a Material Adverse Effect, the Company’s Assets are in good
operating condition and repair, ordinary wear and tear excepted, and are free of
any latent or patent defects which might impair their usefulness, and are
suitable for the purposes for which they are currently used and for the purposes
for which they are proposed to be used.



 



6.13                Real Estate..

 

(a)                   Real Property Ownership. Except for the Company Leases and
as set forth on Schedule 6.13, the Company and the Guarantors do not own any
Real Property.

 

(b)                  Real Property Leases. Except for ordinary office Leases
disclosed to the Buyer in writing prior to the date hereof (the “Company
Leases”), the Company does not lease any other Real Property. With respect to
each of the Company Leases: (i) the Company has been in peaceful possession of
the property leased thereunder and neither the Company nor the landlord is in
default thereunder; (ii) no waiver, indulgence or postponement of any of the
Obligations thereunder has been granted by the Company or landlord thereunder;
and (iii) there exists no event, occurrence, condition or act known to the
Company which, upon notice or lapse of time or both, would be or could become a
default thereunder or which could result in the termination of the Company
Leases, or any of them, or have a Material Adverse Effect on the business of the
Company, its Assets or its operations or financial results. The Company has not
violated nor breached any provision of any such Company Leases, and all
Obligations required to be performed by the Company under any of such Company
Leases have been fully, timely and properly performed. The Company has delivered
to the Buyer true, correct and complete copies of all Company Leases, including
all modifications and amendments thereto, whether in writing or otherwise. The
Company has not received any written or oral notice to the effect that any of
the Company Leases will not be renewed at the termination of the term of such
Company Leases, or that any of such Company Leases will be renewed only at
higher rents.

 

6.14                Material Contracts. An accurate, current and complete copy
of each of the Material Contracts has been furnished to Buyer, and each of the
Material Contracts constitutes the entire agreement of the respective parties
thereto relating to the subject matter thereof. There are no outstanding offers,
bids, proposals or quotations made by Company which, if accepted, would create a
Material Contract with Company. Each of the Material Contracts is in full force
and effect and is a valid and binding Obligation of the parties thereto in
accordance with the terms and conditions thereof. To the knowledge of the
Company and its officers, all Obligations required to be performed under the
terms of each of the Material Contracts by any party thereto have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which , through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any Obligation of any party thereto or the creation of any
Encumbrance upon any of the Assets of the Company. Further, the Company has
received no notice, nor does the Company have any knowledge, of any pending or
contemplated termination of any of the Material Contracts and, no such
termination is proposed or has been threatened, whether in writing or orally.

 

6.15                Compliance with Laws. To the knowledge of the Company and
its officers, the Company is and at all times has been in full compliance with
all Laws. The Company has not received any notice that it is in violation of,
has violated, or is under investigation with respect to, or has been threatened
to be charged with, any violation of any Law.

 

6.16                 Intellectual Property. The Company owns or possesses
adequate and legally enforceable rights or licenses to use all trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. The Company does not have
any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.

 

6.17                 Labor and Employment Matters. The Company is not involved
in any labor dispute or, to the knowledge of the Company, is any such dispute
threatened. To the knowledge of the Company and its officers, none of the
Company’s employees is a member of a union and the Company believes that its
relations with its employees are good. To the knowledge of the Company and its
officers, the Company has complied in all material respects with all Laws
relating to employment matters, civil rights and equal employment opportunities.

 

6.18                Employee Benefit Plans. Except as disclosed in the Public
Documents prior to the date hereof, the Company does not have and has not ever
maintained, and has no Obligations with respect to any employee benefit plans or
arrangements, including employee pension benefit plans, as defined in Section
3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), multiemployer plans, as defined in Section 3(37) of ERISA, employee
welfare benefit plans, as defined in Section 3(1) of ERISA, deferred
compensation plans, stock option plans, bonus plans, stock purchase plans,
hospitalization, disability and other insurance plans, severance or termination
pay plans and policies, whether or not described in Section 3(3) of ERISA, in
which employees, their spouses or dependents of the Company participate
(collectively, the “Employee Benefit Plans”). To the Company’s knowledge, all
Employee Benefit Plans meet the minimum funding standards of Section 302 of
ERISA, where applicable, and each such Employee Benefit Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Benefit Plans and no “Reportable Event” or “Prohibited Transaction” (as
such terms are defined in ERISA), has occurred with respect to any such Employee
Benefit Plans, unless approved by the appropriate Governmental Authority. To the
Company’s knowledge, the Company has promptly paid and discharged all
Obligations arising under ERISA of a character which if unpaid or unperformed
might result in the imposition of an Encumbrance against any of its Assets or
otherwise have a Material Adverse Effect.

 

6.19                Tax Matters. The Company and each Guarantor has made and
timely filed all Tax Returns required by any jurisdiction to which it is
subject, and each such Tax Return has been prepared in compliance with all
applicable Laws, and all such Tax Returns are true and accurate in all respects.
Except and only to the extent that the Company and each Guarantor has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported Taxes, the Company has timely paid all Taxes shown or determined to
be due on such Tax Returns, except those being contested in good faith, and the
Company has set aside on its books provision reasonably adequate for the payment
of all Taxes for periods subsequent to the periods to which such Tax Returns
apply. There are no unpaid Taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company has withheld and paid all Taxes to the
appropriate Governmental Authority required to have been withheld and paid in
connection with amounts paid or owing to any Person. There is no Proceeding or
Claim for refund now in progress, pending or threatened against or with respect
to the Company regarding Taxes.

 

6.20                 Insurance. The Company is covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”). Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid. None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this Agreement. The
Company has complied with the provisions of such Insurance Policies. The Company
has not been refused any insurance coverage sought or applied for and the
Company does not have any reason to believe that it will not be able to renew
its existing Insurance Policies as and when such Insurance Policies expire or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not materially and adversely affect the
condition, financial or otherwise, or the earnings, business or operations of
the Company.

 

6.21                 Permits. The Company possesses all Permits necessary to
conduct its business, and the Company has not received any notice of, or is
otherwise involved in any Proceedings relating to, the revocation or
modification of any such Permits. All such Permits are valid and in full force
and effect and the Company is in full compliance with the respective
requirements of all such Permits.

 

6.22                 Bank Accounts; Business Location. Schedule 6.22 sets forth,
with respect to each account of the Company and each Guarantor with any bank,
broker or other depository institution: (i) the name and account number of such
account; (ii) the name and address of the institution where such account is
held; (iii) the name of any Person(s) holding a power of attorney with respect
to such account, if any; and (iv) the names of all authorized signatories and
other Persons authorized to withdraw funds from each such account. The Company
and Guarantors have no office or place of business other than as identified on
Schedule 6.22 and the Company’s and each Guarantor’s principal places of
business and chief executive offices are indicated on Schedule 6.22. All books
and records of the Company, the Guarantors and other material Assets of the
Company and the Guarantors are held or located at the principal offices of the
Company indicated on Schedule 6.22.

 

6.23                 Environmental Laws. Except as are used in such amounts as
are customary in the Company’s Ordinary Course of Business and in compliance
with all applicable Environmental Laws, the Company represents and warrants to
Buyer that: (i) the Company has not generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off any of the premises of the Company (whether or not owned by
the Company) in any manner which at any time violates any Environmental Law or
any Permit, certificate, approval or similar authorization thereunder; (ii) the
operations of the Company comply in all material respects with all Environmental
Laws and all Permits certificates, approvals and similar authorizations
thereunder; (iii) there has been no investigation, Proceeding, complaint, order,
directive, Claim, citation or notice by any Governmental Authority or any other
Person, nor is any pending or, to the Company’s knowledge, threatened; and (iv)
the Company does not have any liability, contingent or otherwise, in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.

 

6.24                 Illegal Payments. Neither the Company, nor any director,
officer, agent, employee or other Person acting on behalf of the Company has, in
the course of his actions for, or on behalf of, the Company: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

6.25                 Related Party Transactions. Except for arm’s length
transactions pursuant to which the Company makes payments in the Ordinary Course
of Business upon terms no less favorable than the Company could obtain from
third parties, none of the officers, directors or employees of the Company, nor
any stockholders who own, legally or beneficially, five percent (5%) or more of
the issued and outstanding shares of any class of the Company’s capital stock
(each a “Material Shareholder”), is presently a party to any transaction with
the Company (other than for services as employees, officers and directors),
including any Contract providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from, any officer, director or such employee or
Material Shareholder or, to the best knowledge of the Company, any other Person
in which any officer, director, or any such employee or Material Shareholder has
a substantial or material interest in or of which any officer, director or
employee of the Company or Material Shareholder is an officer, director, trustee
or partner. There are no Claims or disputes of any nature or kind between the
Company and any officer, director or employee of the Company or any Material
Shareholder, or between any of them, relating to the Company and its business.

 

6.26                 Internal Accounting Controls. Except as disclosed in the
Company’s Public Documents, the Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

6.27                 Acknowledgment Regarding Buyer’s Purchase of the
Securities. The Company and each Guarantor acknowledges and agrees that Buyer is
acting solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby. The Company and each
Guarantor further acknowledges that Buyer is not acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by Buyer
or any of its representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to Buyer’s purchase of
the Securities. The Company further represents to Buyer that the Company’s and
each Guarantor’s decision to enter into this Agreement has been based solely on
the independent evaluation by the Company, each Guarantor and its
representatives.

 

6.28                Seniority. No indebtedness or other equity or security of
the Company and the Guarantors is senior to the Debentures in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise, except only purchase money security interests (which are senior only
as to underlying Assets covered thereby).

 

6.29                Brokerage Fees. Except for Meyers Associates, L.P., there is
no Person acting on behalf of the Company and the Guarantors who is entitled to
or has any claim for any brokerage or finder’s fee or commission in connection
with the execution of this Agreement or the consummation of the transactions
contemplated hereby.

 

6.30                No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Securities.

 

6.31                No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities under the Securities Act or cause this offering of such securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act.

 

6.32                Private Placement. No registration under the Securities Act
or the laws, rules or regulation of any other governmental authority is required
for the issuance of the Securities.

 

6.33                Full Disclosure. All the representations and warranties made
by Company and the Guarantors herein or in the Schedules hereto, and all of the
financial statements, schedules, certificates, confirmations, agreements,
contracts, and other materials submitted to the Buyer in connection with or in
furtherance of this Agreement or pertaining to the transaction contemplated
herein, whether made or given by Company and the Guarantors, its agents or
representatives, are complete and accurate, and do not omit any information
required to make the statements and information provided, in light of the
transaction contemplated herein and in light of the circumstances under which
they were made, not misleading, accurate and meaningful.

 

ARTICLE VII

COVENANTS

 

7.1                   Negative Covenants.

 

(a)                  Indebtedness. So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company shall not, either directly or
indirectly, create, assume, incur or have outstanding any indebtedness for
borrowed money of any nature or kind (including purchase money indebtedness), or
become liable, whether as endorser, guarantor, surety or otherwise, for any
Obligation of any other Person, except for: (i) the Debentures; (ii) Obligations
disclosed in the financial statements provided to the Buyer as of the Effective
Date; and (iii) Obligations for accounts payable, other than for money borrowed,
incurred in the Company’s Ordinary Course of Business; provided that, any
management or similar fees payable by the Company shall be fully subordinated in
right of payment to the prior payment in full of the Debentures.

 

(b)                  Encumbrances. So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company and the Guarantors shall not,
either directly or indirectly, create, assume, incur or suffer or permit to
exist any Encumbrance upon any Asset of the Company and the Guarantors, whether
owned at the date hereof or hereafter acquired.

 

(c)                   Investments. So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company shall not, either directly or
indirectly, make or have outstanding any new investments (whether through
purchase of stocks, obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets, business,
stock or other evidence of beneficial ownership of any other Person, except
following: (i) investments in direct obligations of the United States or any
state in the United States; (ii) trade credit extended by the Company in the
Company’s Ordinary Course of Business; (iii) investments existing on the
Effective Date and set forth in the financial statements provided to the Buyer;
and (iv) capital expenditures first approved by the Buyer in writing, which
approval shall not be unreasonably withheld.

 

(d)                   Issuances. So long as Buyer owns, legally or beneficially,
any of the Debentures, the Company shall not, either directly or indirectly,
issue any equity, debt or convertible or derivative instruments or securities
whatsoever, except upon obtaining Buyer’s prior written consent, which consent
may be withheld in Buyer’s sole discretion.

 

(e)                   Transfer; Merger. So long as Buyer owns, legally or
beneficially, any of the Debentures, the Company shall not, either directly or
indirectly, permit or enter into any transaction involving a “Change in Control”
(as hereinafter defined), or any other merger, consolidation, sale, transfer,
license, Lease, Encumbrance or other disposition of all or substantially all of
its properties or business or all or substantially all of its Assets, except for
the sale, lease or licensing of property or Assets of the Company in the
Company’s Ordinary Course of Business. For purposes of this Agreement, the term
“Change of Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of the Company which
results in any change in the identity of the individuals or entities previously
having the power to direct, or cause the direction of, the management and
policies of the Company, or the grant of a security interest in any ownership
interest of any Person directly or indirectly controlling the Company, which
could result in a change in the identity of the individuals or entities
previously having the power to direct, or cause the direction of, the management
and policies of the Company.

 

(f) Distributions; Restricted Payments; Change in Management. So long as Buyer
owns, legally or beneficially, any of the Debentures, the Company shall not,
either directly or indirectly: (i) purchase or redeem any shares of its capital
stock; (ii) declare or pay any dividends or distributions, whether in cash or
otherwise, or set aside any funds for any such purpose; (iii) make any
distribution to its shareholders, make any distribution of its property or
Assets or make any loans, advances or extensions of credit to, or investments
in, any Person, including, without limitation, any Affiliates of the Company, or
the Company’s officers, directors, employees or Material Shareholder; (iv) pay
any outstanding indebtedness of the Company, except for indebtedness and other
Obligations permitted hereunder; (v) increase the annual salary paid to any
officers or directors of the Company as of the Effective Date, unless any such
increase is part of a written employment contract with any such officers entered
into prior to the Effective Date, a copy of which has been delivered to and
approved by the Buyer; or (vi) add, replace, remove, or otherwise change any
officers or other senior management positions of the Company from the officers
and other senior management positions existing as of the Effective Date, unless
first approved by Buyer in writing, which approval may be granted or withheld or
conditioned by Buyer in its sole and absolute discretion. The Company shall not
pay any brokerage or finder’s fee or commission in connection with the execution
of this Agreement or the consummation of the transactions contemplated hereby

 

(g)                   Use of Proceeds. The Company shall not use any portion of
the proceeds of the Debentures, either directly or indirectly, for any of the
following purposes: (i) to make any payment towards any indebtedness or other
Obligations of the Company; (ii) to pay any Taxes of any nature or kind that may
be due by the Company; or (iii) to pay any Obligations of any nature or kind due
or owing to any officers, directors, employees, or Material Shareholders of the
Company, other than salaries payable in the Company’s Ordinary Course of
Business. The Company covenants and agrees to only use any portion of the
proceeds of the purchase and sale of the Debentures for the purposes set forth
in the Use of Proceeds Confirmation to be executed by the Company on the
Effective Date, unless the Company obtains the prior written consent of the
Buyer to use such proceeds for any other purpose, which consent may be granted
or withheld or conditioned by Buyer in its sole and absolute discretion.

 

(h)                Business Activities; Change of Legal Status and
Organizational Documents. The Company shall not: (i) engage in any line of
business other than the businesses engaged in as of the Effective Date and
business reasonably related thereto; (ii) change its name, organizational
identification number (if applicable), its type of organization, its
jurisdiction of organization or other legal structure; or (iii) permit its
Certificate of Incorporation, Bylaws or other organizational documents to be
amended or modified in any way which could reasonably be expected to have a
Material Adverse Effect.

 

(i)                   Transactions with Affiliates. The Company shall not enter
into any transaction with any of its Affiliates, officers, directors, employees,
Material Shareholders or other insiders, except in the Company’s Ordinary Course
of Business and upon fair and reasonable terms that are no less favorable to the
Company than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate of the Company.

 

(j) Bank Accounts. The Company shall not maintain any bank, deposit, credit card
payment processing accounts, or other accounts with any financial institution,
or any other Person, other than the Company’s accounts listed in the attached
Schedule 6.22. Specifically, the Company may not change, modify, close or
otherwise affect any of the accounts listed in Schedule 6.22 without Buyer’s
prior written approval, which approval may be withheld or conditioned in Buyer’s
sole and absolute discretion.

 

7.2Affirmative Covenants.

 

(a)                  Corporate Existence. The Company shall at all times
preserve and maintain its: (i) existence and good standing in the jurisdiction
of its organization; and (ii) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes such qualification
necessary, and shall at all times continue as a going concern in the business
which the Company is presently conducting.

 

(b)                  Tax Liabilities. The Company and the Guarantors shall at
all times pay and discharge all Taxes upon, and all Claims (including claims for
labor, materials and supplies) against the Company or any of its properties or
Assets, before the same shall become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP are being maintained.

 

(c)                  Notice of Proceedings. The Company shall, promptly, but not
more than five (5) days after knowledge thereof shall have come to the attention
of any officer of the Company, give written notice to the Buyer of all
threatened or pending Proceedings before any Governmental Authority or otherwise
affecting the Company or any of its Assets.

 

(d)                Material Adverse Effect. The Company shall, promptly, but not
more than five (5) days after knowledge thereof shall have come to the attention
of any officer of the Company, give written notice to the Buyer of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.

 

(e)                  Notice of Default. The Company shall, promptly, but not
more than five (5) days after the commencement thereof, give notice to the Buyer
in writing of the occurrence of any “Event of Default” (as such term is defined
in any of the Transaction Documents) or of any event which, with the lapse of
time, the giving of notice or both, would constitute an Event of Default
hereunder or under any other Transaction Documents.

 

(f)          Maintain Property. The Company shall at all times maintain,
preserve and keep all of its Assets in good repair, working order and condition,
normal wear and tear excepted, and shall from time to time, as the Company deems
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Company shall
permit Buyer to examine and inspect such Assets at all reasonable times upon
reasonable notice during business hours. During the continuance of any Event of
Default hereunder or under any Transaction Documents, the Buyer shall, at the
Company’s expense, have the right to make additional inspections without
providing advance notice.

 

(g)                  Maintain Insurance. The Company shall at all times insure
and keep insured with insurance companies acceptable to Buyer, all insurable
property owned by the Company which is of a character usually insured by
companies similarly situated and operating like properties, against loss or
damage from environmental, fire and such other hazards or risks as are
customarily insured against by companies similarly situated and operating like
properties; and shall similarly insure employers’, public and professional
liability risks. Prior to the Effective Date, the Company shall deliver to the
Buyer a certificate setting forth in summary form the nature and extent of the
insurance maintained pursuant to this Section. All such policies of insurance
must be satisfactory to Buyer in relation to the amount and term of the
Debentures and type and value of the Assets of the Company, shall identify Buyer
as sole/lender’s loss payee and as an additional insured. In the event the
Company fails to provide Buyer with evidence of the insurance coverage required
by this Section or at any time hereafter shall fail to obtain or maintain any of
the policies of insurance required above, or to pay any premium in whole or in
part relating thereto, then the Buyer, without waiving or releasing any
obligation or default by the Company hereunder, may at any time (but shall be
under no obligation to so act), obtain and maintain such policies of insurance
and pay such premium and take any other action with respect thereto, which Buyer
deems advisable. This insurance coverage: (i) may, but need not, protect the
Company’s interest in such property; and (ii) may not pay any claim made by, or
against, the Company in connection with such property. The Company may later
request that the Buyer cancel any such insurance purchased by Buyer, but only
after providing Buyer with evidence that the insurance coverage required by this
Section is in force. The costs of such insurance obtained by Buyer, through and
including the effective date such insurance coverage is canceled or expires,
shall be payable on demand by the Company to Buyer, together with interest at
the highest non-usurious rate permitted by law on such amounts until repaid and
any other charges by Buyer in connection with the placement of such insurance.
The costs of such insurance, which may be greater than the cost of insurance
which the Company may be able to obtain on its own, together with interest
thereon at the highest non-usurious rate permitted by Law and any other charges
incurred by Buyer in connection with the placement of such insurance may be
added to the total Obligations due and owing by the Company hereunder and under
the Debentures to the extent not paid by the Company.

 

(h)                   ERISA Liabilities; Employee Plans. The Company shall: (i)
keep in full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Company; (ii)
make contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Buyer immediately upon receipt
by the Company of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Buyer of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 

(i)                    Reporting Status; Listing. So long as Buyer owns, legally
or beneficially, any of the Securities, the Company shall: (i) file in a timely
manner all reports required to be filed under the Securities Act, the Exchange
Act or any securities Laws and regulations thereof applicable to the Company of
any state of the United States, or by the rules and regulations of the Principal
Trading Market, and, to provide a copy thereof to the Buyer promptly after such
filing; (ii) not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination; (iii) if required by the
rules and regulations of the Principal Trading Market, promptly secure the
listing of any shares of Common Stock issuable to Buyer under any of the
Transaction Documents upon the Principal Trading Market (subject to official
notice of issuance) and, take all reasonable action under its control to
maintain the continued listing, quotation and trading of its Common Stock
(including, without limitation, any shares of Common Stock issuable to Buyer
under any of the Transaction Documents) on the Principal Trading Market, and the
Company shall comply in all respects with the Company’s reporting, filing and
other Obligations under the bylaws or rules of the Principal Trading Market, the
Financial Industry Regulatory Authority, Inc. and such other Governmental
Authorities, as applicable. The Company shall promptly provide to Buyer copies
of any notices it receives from the SEC or any Principal Trading Market, to the
extent any such notices could in any way have or be reasonably expected to have
a Material Adverse Effect.

 

(j)                    Rule 144. With a view to making available to Buyer the
benefits of Rule 144 under the Securities Act (“Rule 144”), or any similar rule
or regulation of the SEC that may at any time permit Buyer to sell shares of
Common Stock issuable to Buyer under any Transaction Documents to the public
without registration, the Company represents and warrants that:

 

(i) the Company is, and has been for a period of at least ninety (90) days
immediately preceding the date hereof, subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act; (ii) the Company has filed all required
reports under Section 13 or 15(d) of the Exchange Act, as applicable, during the
twelve (12) months preceding the First Closing Date (or for such shorter period
that the Company was required to file such reports); and (iii) the Company is
not currently an issuer defined as a “Shell Company” (as hereinafter defined).
For the purposes hereof, the term “Shell Company” shall mean an issuer that
meets such a description as defined under Rule 144. In addition, so long as
Buyer owns, legally or beneficially, any securities of the Company, the Company
shall, at its sole expense:

 

(ii)                  Make, keep and ensure that adequate current public
information with respect to the Company, as required in accordance with Rule
144, is publicly available;

 

(iii)                furnish to the Buyer, promptly upon reasonable request: (A)
a written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act; and (b) such
other information as may be reasonably requested by Buyer to permit the Buyer to
sell any of the shares of Common Stock acquired hereunder or under any other
Transaction Documents pursuant to Rule 144 without limitation or restriction;
and

 

(iv)                 promptly at the request of Buyer, give the Company’s
transfer agent (the “Transfer Agent”) instructions to the effect that, upon the
Transfer Agent’s receipt from Buyer of a certificate (a “Rule 144 Certificate”)
certifying that Buyer’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the shares of Common Stock issuable
under any Transaction Document which Buyer proposes to sell (or any portion of
such shares which Buyer is not presently selling, but for which Buyer desires to
remove any restrictive legends applicable thereto) (the “Securities Being Sold”)
is not less than six (6) months, and receipt by the Transfer Agent of the “Rule
144 Opinion” (as hereinafter defined) from the Company or its counsel (or from
Buyer and its counsel as permitted below), the Transfer Agent is to effect the
transfer (or issuance of a new certificate without restrictive legends, if
applicable) of the Securities Being Sold and issue to Buyer or transferee(s)
thereof one or more stock certificates representing the transferred (or
re-issued) Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the Transfer
Agent’s books and records. In this regard, upon Buyer’s request, the Company
shall have an affirmative obligation to cause its counsel to promptly issue to
the Transfer Agent a legal opinion providing that, based on the Rule 144
Certificate, the Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective registration statement (the “Rule
144 Opinion”). If the Transfer Agent requires any additional documentation in
connection with any proposed transfer (or re-issuance) by Buyer of any
Securities Being Sold, the Company shall promptly deliver or cause to be
delivered to the Transfer Agent or to any other Person, all such additional
documentation as may be necessary to effectuate the transfer (or re issuance) of
the Securities Being Sold and the issuance of an unlegended certificate to any
such Buyer or any transferee thereof, all at the Company’s expense. Any and all
fees, charges or expenses, including, without limitation, attorneys’ fees and
costs, incurred by Buyer in connection with issuance of any such shares, or the
removal of any restrictive legends thereon, or the transfer of any such shares
to any assignee of Buyer, shall be paid by the Company, and if not paid by the
Company, the Buyer may, but shall not be required to, pay any such fees, charges
or expenses, and the amount thereof, together with interest thereon at the
highest non-usurious rate permitted by law, from the date of outlay, until paid
in full, shall be due and payable by the Company to Buyer immediately upon
demand therefor, and all such amounts shall be additional Obligations of the
company to Buyer secured under the Transaction Documents. In the event that the
Company and/or its counsel refuses or fails for any reason to render the Rule
144 Opinion or any other documents, certificates or instructions required to
effectuate the transfer (or re-issuance) of the Securities Being Sold and the
issuance of an unlegended certificate to any such Buyer or any transferee
thereof, then: (A) to the extent the Securities Being Sold could be lawfully
transferred (or re-issued) without restrictions under applicable laws, Company’s
failure to promptly provide the Rule 144 Opinion or any other documents,
certificates or instructions required to effectuate the transfer (or
re-issuance)of the Securities Being Sold and the issuance of an unlegended
certificate to any such Buyer or any transferee thereof shall be an immediate
Event of Default under this Agreement and all other Transaction Documents; and
(B) the Company hereby agrees and acknowledges that Buyer is hereby irrevocably
and expressly authorized to have counsel to Buyer render any and all opinions
and other certificates or instruments which may be required for purposes of
effectuating the transfer (or re-issuance) of the Securities Being Sold and the
issuance of an unlegended certificate to any such Buyer or any transferee
thereof, and the Company hereby irrevocably authorizes and directs the Transfer
Agent to, without any further confirmation or instructions from the Company,
transfer or re-issue any such Securities Being Sold as instructed by Buyer and
its counsel.

 

(k)                   Matters With Respect to Securities.

 

(i)               Issuance of Conversion Shares. The parties hereto acknowledge
that pursuant to the terms of the Debentures, Buyer has the right, at its
discretion following an Event of Default, to convert amounts due under the
Debentures into Common Stock in accordance with the terms of the Debentures. In
the event, for any reason, the Company fails to issue, or cause its Transfer
Agent to issue, any portion of the Common Stock issuable upon conversion of the
Debentures (the “Conversion Shares”) to Buyer in connection with the exercise by
Buyer of any of its conversion rights under the Debentures, then the parties
hereto acknowledge that Buyer shall irrevocably be entitled to deliver to the
Transfer Agent, on behalf of itself and the Company, a “Conversion Notice” (as
defined in the Debentures) requesting the issuance of the Conversion Shares then
issuable in accordance with the terms of the Debentures, and the Transfer Agent,
provided they are the acting transfer agent for the Company at the time, shall,
and the Company hereby irrevocably authorizes and directs the Transfer Agent to,
without any further confirmation or instructions from the Company, issue the
Conversion Shares applicable to the Conversion Notice then being exercised, and
surrender to a nationally recognized overnight courier for delivery to Buyer at
the address specified in the Conversion Notice, a certificate of the Common
Stock of the Company, registered in the name of Buyer or its nominee, for the
number of Conversion Shares to which Buyer shall be then entitled under the
Debentures, as set forth in the Conversion Notice.

 

(ii)             Removal of Restrictive Legends. In the event that Buyer has any
shares of the Company’s Common Stock bearing any restrictive legends, and Buyer,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents or certificates required for the removal of
the restrictive legends, then the Company hereby agrees and acknowledges that
Buyer is hereby irrevocably and expressly authorized to have counsel to Buyer
render any and all opinions and other certificates or instruments which may be
required for purposes of removing such restrictive legends, and the Company
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by Buyer, and surrender to a common
carrier for overnight delivery to the address as specified by Buyer,
certificates, registered in the name of Buyer or its designees or nominees,
representing the shares of Common Stock to which Buyer is entitled, without any
restrictive legends and otherwise freely transferable on the books and records
of the Company.

 

(iii)          Authorized Agent of the Company. The Company hereby irrevocably
appoints the Buyer and its counsel and its representatives, each as the
Company’s duly authorized agent and attorney-in-fact for the Company for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from Buyer, or any counsel or
representatives of Buyer, as specifically contemplated herein. The authorization
and power of attorney granted hereby is coupled with an interest and is
irrevocable so long as any obligations of the Company under Debentures remain
outstanding, and so long as the Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder or under any Transaction
Documents. In this regard, the Company hereby confirms to the Transfer Agent and
the Buyer that it can NOT and will NOT give instructions, except for the Company
confirming the amount of shares to be issued by the Transfer Agent, including
stop orders or otherwise, inconsistent with the terms of this Agreement with
regard to the matters contemplated herein, and that the Buyer shall have the
absolute right to provide a copy of this Agreement to the Transfer Agent as
evidence of the Company’s irrevocable authority for Buyer and Transfer Agent to
process issuances, transfers and legend removals upon instructions from Buyer,
or any counsel or representatives of Buyer, as specifically contemplated herein,
without any further instructions, orders or confirmations from the Company.

 

(iv)           Injunction and Specific Performance. The Company specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Company of any provision of this Section 7.2(k), the Buyer will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced. Therefore, in the event of a
breach or threatened breach of any provision of this Section 7.2(k) by the
Company, the Buyer shall be entitled to obtain, in addition to all other rights
or remedies Buyer may have, at law or in equity, an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
this Section 7.2(k)

 

(l)                    Continued Due Diligence/Field Audits. The Company
acknowledges that during the term of this Agreement, Buyer and its agents and
representatives undertake ongoing and continuing due diligence reviews of the
Company and its business and operations. Such ongoing due diligence reviews may
include, and the Company does hereby agree to allow Buyer, to conduct site
visits and field examinations of the office locations of the Company, and the
Assets and records of each of them, the results of which must be satisfactory to
Buyer in Buyer’s sole and absolute discretion. In this regard, in order to cover
Buyer’s expenses of the ongoing due diligence reviews and any site visits or
field examinations which Buyer may undertake from time to time while this
Agreement is in effect, the Company shall pay to Buyer, within five (5) Business
Days after receipt of an invoice or demand therefor from Buyer, a fee of up to
$10,000 per year (based on four (4) expected filed audits and ongoing due
diligence of $2,500 per visit or audit) to cover such ongoing expenses. Failure
to pay such fee as and when required shall be deemed an Event of Default under
this Agreement and all other Transaction Documents. The foregoing
notwithstanding, from and after the occurrence of an Event of Default or any
event which with notice, lapse of time or both, would become an Event of
Default, Buyer may conduct site visits, field examinations and other ongoing
reviews of the Company’s records, Assets and operations at any time, in its sole
discretion, without any limitations in terms of number of site visits or
examinations and without being limited to the fee hereby contemplated, all at
the sole expense of the Company.

 

(m)                 Control Agreement. Within fourteen (14) days from the First
Closing Date, the Company and each Guarantor shall deliver a Control
Agreement(s) as required by the Buyer in a form and substance acceptable to the
Buyer in its sole and absolute discretion.

 

(n)                   Cancelation of Pledged Shares. Within fourteen (14) days
from the First Closing Date, the Company shall deliver evidence acceptable to
the Buyer in its sole and absolute discretion of the cancelation of the shares
of common stock of TelcoSoftware.com Corp. and AVI Holding Corp. (formerly known
as Airline Ventures, Inc.) owned by the Company and previously pledged to Laurus
Master Fund, Ltd. and/or any of its related parties.

 

7.3                   Reporting Requirements. The Company agrees as follows:

 

(a)                     Financial Statements. The Company shall at all times
maintain a system of accounting capable of producing its individual and
consolidated (if applicable) financial statements in compliance with GAAP
(provided that monthly financial statements shall not be required to have
footnote disclosure, are subject to normal year-end adjustments and need not be
consolidated), and shall furnish to the Buyer or its authorized representatives
such information regarding the business affairs, operations and financial
condition of the Company as Buyer may from time to time request or require,
including:

 

(i)                    As soon as available, and in any event, within one
hundred five (105) days after the close of each fiscal year, a copy of the
annual audited financial statements of the Company, including balance sheet,
statement of income and retained earnings, statement of cash flows for the
fiscal year then ended, in reasonable detail, prepared and reviewed by an
independent certified public accountant reasonably acceptable to Buyer,
containing an unqualified opinion of such accountant (a going concern exception
is allowable);

 

(ii)                  as soon as available, and in any event, within sixty (60)
days after the close of each fiscal quarter, a copy of the quarterly financial
statements of the Company, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the CEO or CFO of the Company;

 

(iii)                as soon as available, and in any event, within thirty (30)
days following the end of each calendar month, a copy of the financial
statements of the Company regarding such month, including balance sheet,
statement of income and retained earnings, statement of cash flows for the month
then ended, in reasonable detail, prepared and certified as accurate in all
material respects by the CEO or CFO of the Company.

 

No change with respect to the Company’s accounting principles shall be made by
the Company without giving prior notification to Buyer. The Company represents
and warrants to Buyer that the financial statements delivered to Buyer at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect the financial
condition of the Company in all material respects. Buyer shall have the right at
all times (and on reasonable notice so long as there then does not exist any
Event of Default) during business hours to inspect the books and records of the
Company and make extracts therefrom.

 

(b)                   Additional Reporting Requirements. The Company shall
provide the following reports and statements to Buyer as follows:

 

(i)                    Income Projections; Variance. On the Effective Date, the
Company shall provide to Buyer an income statement projection showing, in
reasonable detail, the Company’s income statement projections for the twelve
(12) calendar months following the Effective Date (the “Income Projections”). In
addition, on the tenth (10th) day of every calendar month after the Effective
Date, the Company shall provide to Buyer a report comparing the Income
Projections to actual results. Any variance in the Income Projections to actual
results that is more than ten percent (10%) (either above or below) will require
the Company to submit to Buyer written explanations as to the nature and
circumstances for the variance.

 

(ii)                   Use of Proceeds; Variance. On the tenth (10th) day of
every calendar month after the Effective Date, the Company shall provide to
Buyer a report comparing the use of the proceeds from the sale of Debentures set
forth in the Use of Proceeds Confirmation, with the actual use of such proceeds.
Any variance in the actual use of such proceeds from the amounts set forth in
the approved Use of Proceeds Confirmation will require the Company to submit to
Buyer written explanations as to the nature and circumstances for the variance.

 

(iii)                Bank Statements. The Company shall submit to Buyer true and
correct copies of all bank statements received by the Company within five (5)
days after the Company’s receipt thereof from its bank. The Company and each
Guarantor shall provide Buyer view only access to any and all accounts listed on
the attached Schedule 6.22.

 

(iv)                Interim Reports. Promptly upon receipt thereof, the Company
shall provide to Buyer copies of interim and supplemental reports, if any,
submitted to the Company by independent accountants in connection with any
interim audit or review of the books of the Company.

 

(v)                  Aged Accounts/Payables Schedules. The Company shall, on the
tenth (10th) day of each and every calendar month, deliver to Buyer an aged
schedule of the accounts receivable of the Company, listing the name and amount
due from each Person and showing the aggregate amounts due from: (i) 0-30 days;
(ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days,
and certified as accurate by the CEO or CFO of the Company. The Company shall,
on the tenth (10th) day of each and every calendar month, deliver to Buyer an
aged schedule of the accounts payable of the Company, listing the name and
amount due to each creditor and showing the aggregate amounts due from: (v) 0-30
days; (w) 31-60 days; (x) 61-90 days; (y) 91-120 days; and (z) more than 120
days, and certified as accurate by the CEO or CFO of the Company.

 

(c)                   Covenant Compliance. The Company shall, within thirty (30)
days after the end of each calendar month, deliver to Buyer a Compliance
Certificate, confirming compliance by the Company with the covenants therein,
and certified as accurate by an officer of the Company.

 

(d)                   Failure to Provide Reports. So long as Buyer owns, legally
or beneficially, any of the Securities, if the Company shall fail to timely
provide any reports required to be provided by the Company and/or Guarantors to
the Buyer under this Agreement or any other Transaction Document, in addition to
all other rights and remedies that Buyer may have under this Agreement and the
other Transaction Documents, Buyer shall have the right to require, at each
instance of any such failure, that the Company redeem two and one half percent
(2.5%) of the aggregate amount of the Advisory Fee then outstanding, which cash
redemption payment shall be due and payable by wire transfer of Dollars to an
account designated by Buyer within five (5) Business Days from the date the
Buyer delivers such redemption notice to the Company.

 

7.4                   Fees and Expenses.

 

(a)                   Transaction Fees. The Company agrees to pay to Buyer a
transaction advisory fee equal to four percent (4%) of the amount of the
Debentures purchased by Buyer at the First Closing, which fee shall be due and
payable on the Effective Date and withheld from the gross purchase price paid by
Buyer for the Debentures. In the event of any Additional Closings, the Company
shall pay to Buyer a transaction advisory fee equal to two percent (2%) of the
amount of the Debentures purchased by Buyer at any such Additional Closings,
which fee shall be due and payable upon such Additional Closing and withheld
from the gross purchase price paid by Buyer for the Debentures at such
Additional Closing.

 

(b)                  Due Diligence Fees. The Company agrees to pay to the Buyer
a due diligence fee equal to Fifteen Thousand and No/100 United States Dollars
($15,000.00), which shall be due and payable in full on the Effective Date, or
any remaining portion thereof shall be due and payable on the Effective Date if
a portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

 

(c)                   Document Review and Legal Fees. The Company agrees to pay
to the Buyer or its counsel a document review and legal fee equal to Fifteen
Thousand and No/100 United States Dollars ($15,000.00), which shall be due and
payable in full on the Effective Date, or any remaining portion thereof shall be
due and payable on the Effective Date if a portion of such fee was paid upon the
execution of any term sheet related to this Agreement. The Company also agrees
to be responsible for the prompt payment of all legal fees and expenses of the
Company and its own counsel and other professionals incurred by the Company in
connection with the negotiation and execution of this Agreement and the
Transaction Documents.

 

(d)                  Other Fees. The Company also agrees to pay to the Buyer (or
any designee of the Buyer), upon demand, or to otherwise be responsible for the
payment of, any and all other costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Buyer and of any
experts and agents, which the Buyer may incur or which may otherwise be due and
payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, subordination, waiver or other
modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Company to perform or observe any of the provisions of this Agreement or
any of the Transaction Documents. Included in the foregoing shall be the amount
of all expenses paid or incurred by Buyer in consulting with counsel concerning
any of its rights under this Agreement or any other Transaction Document or
under applicable law. To the extent any such costs, fees, charges, taxes or
expenses are incurred prior to the funding of proceeds from the Closing, same
shall be paid directly from the proceeds of the Closing. All such costs and
expenses, if not so immediately paid when due or upon demand thereof, shall bear
interest from the date of outlay until paid, at the highest rate set forth in
the Debenture, or if none is so stated, the highest rate allowed by law. All of
such costs and expenses shall be additional Obligations of the Company to Buyer
secured under the Transaction Documents. The provisions of this Subsection shall
survive the termination of this Agreement.

 

7.5               Advisory Fee.

 

(i)              Share Issuance. In consideration of advisory services provided
by Buyer to the Company prior to the Effective Date, the Company shall pay to
the Buyer a fee by issuing to Buyer that number of shares of the Company’s
Series I Preferred Stock (the “Series I Preferred”) equal to, when converted
into Common Stock, a dollar amount of One Hundred Seventy-Five Thousand and
No/100 United States Dollars (US$175,000) (the “Share Value”). It is agreed that
the number of shares of Series I Preferred issuable to Buyer under this Section
7.5 shall be 17,500 (including any Common Stock into which the Series I
Preferred is convertible, the “Advisory Fee Shares”). The Company shall issue a
certificate representing the Series I Preferred issuable to the Buyer
immediately upon the Company’s execution of this Agreement, and shall deliver
such certificates to Buyer within three (3) Business Days from the First Closing
Date. Upon conversion of the share of Series I Preferred, the Buyer shall never
be in possession of an amount of Common Stock greater than 4.99% of the issued
and outstanding Common Stock of the Company provided, however that this
ownership restriction described in this Section may be waived by the Buyer, in
whole or in part, upon 61 days’ prior written notice. In the event such
certificates representing the Series I Preferred issuable hereunder shall not be
delivered to the Buyer within said three (3) Business Day period, same shall be
an immediate default under this Agreement and the other Transaction Documents.
The Series I Preferred, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Company’s Series I Preferred. The
Advisory Fee Shares shall be deemed fully earned as of the First Closing Date,
regardless of the amount or number of Debentures purchased hereunder.

 

(ii)            Adjustments. It is the intention of the Company and Buyer that
the Buyer shall generate net proceeds from the sale of the Advisory Fee Shares
equal to the Share Value. The Buyer shall have the right to sell the Advisory
Fee Shares in the Principal Trading Market or otherwise, at any time in
accordance with applicable securities laws. At any time the Buyer may elect, the
Buyer may deliver to the Company a reconciliation statement showing the net
proceeds actually received by the Buyer from the sale of the Advisory Fee Shares
(the “Sale Reconciliation”). If, as of the date of the delivery by Buyer of the
Sale Reconciliation, the Buyer has not realized net proceeds from the sale of
such Advisory Fee Shares equal to at least the Share Value, as shown on the Sale
Reconciliation, then the Company shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock or Series I Preferred to the Buyer in an amount sufficient such
that, when sold and the net proceeds thereof are added to the net proceeds from
the sale of any of the previously issued and sold Advisory Fee Shares, the Buyer
shall have received total net funds equal to the Share Value. If additional
shares of Common Stock or Series I Preferred are issued pursuant to the
immediately preceding sentence, and after the sale of such additional issued
shares of Common Stock or Series I Preferred, the Buyer still has not received
net proceeds equal to at least the Share Value, then the Company shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock or Series I Preferred
to the Buyer as contemplated above, and such additional issuances shall continue
until the Buyer has received net proceeds from the sale of such Common Stock or
Series I Preferred equal to the Share Value. In the event the Buyer receives net
proceeds from the sale of Advisory Fee Shares equal to the Share Value, and the
Buyer still has Advisory Fee Shares remaining to be sold, the Buyer shall return
all such remaining Advisory Fee Shares to the Company. In the event additional
Common Stock or Series I Preferred is required to be issued as outlined above,
the Company shall issue or shall instruct its Transfer Agent to issue, as
applicable, certificates representing such additional shares of Common Stock or
Series I Preferred to the Buyer immediately subsequent to the Buyer’s
notification to the Company that additional shares of Common Stock or Series I
Preferred are issuable hereunder, and the Company shall in any event deliver or
cause its Transfer Agent to deliver such certificates to Buyer, as applicable,
within three (3) Business Days following the date Buyer notifies the Company
that additional shares of Common Stock or Series I Preferred are to be issued
hereunder. In the event such certificates representing such additional shares of
Common Stock or Series I Preferred issuable hereunder shall not be delivered to
the Buyer within said three (3) Business Day period, same shall be an immediate
default under this Agreement and the Transaction Documents. Notwithstanding
anything contained in this Section 7.5 to the contrary, the Company shall have
the right to redeem any Advisory Fee Shares then in the Buyer’s possession for
an amount payable by the Company to Buyer in cash equal to the Share Value, less
any net cash proceeds received by the Buyer from any previous sales of Advisory
Fee Shares. Upon Buyer’s receipt of such cash payment in accordance with the
immediately preceding sentence, the Buyer shall return any then remaining
Advisory Fee Shares in its possession back to the Company and otherwise
undertake any required actions reasonably requested by Company to have such then
remaining Advisory Fee Shares returned to Company.

 

(iii)          Mandatory Redemption. Notwithstanding anything contained in this
Agreement to the contrary, in the event the Buyer has not realized net proceeds
from the sale of Advisory Fee Shares equal to at least the Share Value by the
earlier of an Event of Default or the twelve month anniversary of the Closing
Date, then at any time thereafter, the Buyer shall have the right, upon written
notice to the Company, to require that the Company redeem all Advisory Fee
Shares then in Buyer’s possession for cash equal to the Share Value, less any
cash proceeds received by the Buyer from any previous sales of Advisory Fee
Shares, if any. In the event such redemption notice is given by the Buyer, the
Company shall redeem the then remaining Advisory Fee Shares in Buyer’s
possession for an amount of Dollars equal to the Share Value, less any cash
proceeds received by the Buyer from any previous sales of Advisory Fee Shares,
if any, payable by wire transfer to an account designated by Buyer within five
(5) Business Days from the date the Buyer delivers such redemption notice to the
Company.

 

7.6               Share Reserve. Beginning on the ninetieth (90th) day following
the First Closing Date, the Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, three (3) times
such number of shares of Common Stock as shall be necessary to effect the
issuance of the Conversion Shares under this Agreement or any other Transaction
Documents (collectively, the “Share Reserve”). The Company represents that it
has sufficient voting control of Common Stock available to create the Share
Reserve after considering all other commitments that may require the issuance of
Common Stock. The Company shall take all action reasonably necessary to at all
times have authorized, and reserved for the purpose of issuance, such number of
shares of Common Stock as shall be necessary to effect the full conversion of
the Debentures that may be issuable hereunder. If upon receipt of a conversion
notice from the Buyer, the Share Reserve is insufficient to effect the full
conversion of the Debentures that may be issuable hereunder, the Company shall
take all required measures to implement an increase of the Share Reserve
accordingly. If the Company does not have sufficient authorized and unissued
shares of Common Stock available to increase the Share Reserve, the Company
shall cause its authorized and unissued shares to be increased within forty-five
(45) days to an amount of shares equal to three (3) times the Conversion Shares.

 

7.7               Subsidiaries. Any Subsidiary which is formed or acquired or
otherwise becomes a Subsidiary of the Company following the date hereof, within
ten (10) Business Days of such event, shall become an additional party hereto
and guarantor of the Company’s Obligation hereunder, and the Company shall take
any and all actions necessary or advisable to cause said Subsidiary to execute a
counterpart to this Agreement and any and all other documents which the Buyer
shall require. “Subsidiary” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns, directly or indirectly, fifty percent (50%) or more of: (i) the combined
voting power of all classes of stock/units having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

8.1                  Buyer shall have executed the Transaction Documents and
delivered them to the Company.

 

8.2                  The representations and warranties of the Buyer shall be
true and correct in all material respects as of the date when made and as of the
Closing Dates as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Closing Dates.

 

8.3                  The Company shall have received such certificates,
confirmations, resolutions, acknowledgements or other documentation necessary or
advisable from all applicable Governmental Authorities, including, but not
limited to, those located in the State of Nevada, as the Company may require in
order to evidence such Governmental Authorities’ approval of this Agreement, the
Transaction Documents and the purchase of the Debentures contemplated hereby.

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Debentures at the Closings
is subject to the satisfaction, at or before each applicable Closing Date, of
each of the following conditions (in addition to any other conditions precedent
elsewhere in this Agreement), provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion:

 

9.1                   First Closing. The obligation of the Buyer hereunder to
purchase the Debentures at the First Closing is subject to the satisfaction, at
or before the First Closing Date, of each of the following conditions (in
addition to any other conditions precedent elsewhere in this Agreement),
provided that these conditions are for the Buyer’s sole benefit and may be
waived by the Buyer at any time in its sole discretion:

 

(a)                   The Company, each Guarantor and/or the Chief Executive
Officer (as applicable) shall have executed and delivered the Transaction
Documents applicable to the First Closing and delivered the same to the Buyer.

 

(b)                   The representations and warranties of the Company shall be
true and correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the First Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company and each Guarantor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company and each
Guarantor at or prior to the First Closing Date.

 

(c)                   The Buyer shall have issued an irrevocable issuance
instruction letter and board resolution, authorizing the issuance of the
Advisory Fee Shares and irrevocably directing its Transfer Agent to issue and
deliver the Advisory Fee Shares to Buyer or its designee.

 

(d)                   The Buyer shall have received an opinion of counsel from
counsel to the Company in a form satisfactory to the Buyer and its counsel.

 

(e)                   The Buyer shall have received evidence in a form
satisfactory to the Buyer that the Company has authorized the Buyer to publish
such press releases with respect to this Agreement and the instant transaction,
including, but not limited to, a copy of an email delivered to Marketwire.com by
the Company whereby the Company authorizes the Buyer to use its name and, if
applicable, stock symbol, in connection with current or future press releases.

 

(f)                    The Company and each Guarantor shall have executed and
delivered to Buyer a closing certificate, certified as true, complete and
correct by an officer of the Company or Guarantor, in substance and form
required by Buyer, which closing certificate shall include and attach as
exhibits: (i) a true copy of a certificate of good standing evidencing the
formation and good standing of the Company or Guarantor from the secretary of
state (or comparable office) from the jurisdiction in which the Company is
formed; (ii) the Company’s or Guarantor’s Organizational Documents; (iii) copies
of the resolutions of the board of directors of the Company or Guarantor as
adopted by the Company’s or Guarantor’s board of directors, in a form acceptable
to Buyer; and (iv) resolution of the Guarantor’s shareholders, approving and
authorizing the execution, delivery and performance of the Transaction Documents
to which it is party and the transactions contemplated thereby, in a form
acceptable to the Buyer.

 

(g) No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

(h) The Buyer shall have received copies of UCC search reports, issued by the
Secretary of State of the state of incorporation or residency, as applicable, of
the Company and each Guarantor, dated such a date as is reasonably acceptable to
Buyer, listing all effective financing statements which name the Company and
each Guarantor, under their present name and any previous names, as debtors,
together with copies of such financing statements.

 

(i) The Company shall have delivered to the Buyer the filed Certificate of
Designation of Series I Preferred Stock and the original certificate evidencing
the issuance of such shares to the Buyer.

 

(j) The Company and each Guarantor shall have executed such other agreements,
certificates, confirmations or resolutions as the Buyer may require to
consummate the transactions contemplated by this Agreement and the Transaction
Documents, including a closing statement and joint disbursement instructions as
may be required by Buyer.

 

9.2                    Additional Closing. Provided the Buyer is to purchase
additional Debentures in accordance with Section 4.4 at an Additional Closing,
the obligation of the Buyer hereunder to accept and purchase the Debentures at
any Additional Closing is subject to the satisfaction, at or before the
Additional Closing Date, of each of the following conditions:

 

(a)                    The Company and each Guarantor shall have executed the
Transaction Documents applicable to the Additional Closing and delivered the
same to the Buyer.

 

(b)                   The representations and warranties of the Company shall be
true and correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Additional Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Additional Closing Date.

 

(c)                     No event shall have occurred which could reasonably be
expected to have a Material Adverse Effect.

 

(d)                  No default or Event of Default shall have occurred and be
continuing under this Agreement or any other Transaction Documents, and no event
shall have occurred that, with the passage of time, the giving of notice, or
both, would constitute a default or an Event of Default under this Agreement or
any other Transaction Documents.

 

(e)                   The Company and each Guarantor shall have executed such
other agreements, certificates, confirmations or resolutions as the Buyer may
require to consummate the transactions contemplated by this Agreement and the
Transaction Documents, including a closing statement and joint disbursement
instructions as may be required by Buyer.

 

ARTICLE X

INDEMNIFICATION

 

10.1 Company’s and the Guarantors’ Obligation to Indemnify. In consideration of
the Buyer’s execution and delivery of this Agreement and acquiring the
Securities hereunder, and in addition to all of the Company’s and the
Guarantors’ other obligations under this Agreement, the Company and each
Guarantor hereby agrees to defend and indemnify Buyer and its Affiliates and
subsidiaries and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and Company and each Guarantor does hereby
agree to hold the Buyer Indemnified Parties forever harmless, from and against
any and all Claims made, brought or asserted against the Buyer Indemnified
Parties, or any one of them, and Company and each Guarantor hereby agrees to pay
or reimburse the Buyer Indemnified Parties for any and all Claims payable by any
of the Buyer Indemnified Parties to any Person, including reasonable attorneys’
and paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company and the Guarantors in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; (ii) any breach of any covenant,
agreement or Obligation of the Company and the Guarantors contained in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any Claims brought or made
against the Buyer Indemnified Parties, or any one of them, by a third party and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant hereto or thereto, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Debentures, or the status
of the Buyer or holder of any of the Securities, as a buyer and holder of such
Securities in the Company. To the extent that the foregoing undertaking by the
Company and the Guarantors may be unenforceable for any reason, the Company and
the Guarantors shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 



If to the Company: Pervasip Corp.   430 North Street   White Plains, NY 10605  
Attention:  Paul H. Riss   E-Mail: paul@growbigsupply.com     With a copy to:
Kevin Kreisler, Esq. (which shall not constitute notice) 5950 Shiloh Road East,
Suite N   Alpharetta, GA 33305   E-Mail: kkreisler@gmail.com     If to the
Buyer: TCA Global Credit Master Fund, LP   3960 Howard Hughes Parkway, Suite 500
  Las Vegas, NV 89169   Attn: Mr. Robert Press   E-Mail:
bpress@tcaglobalfund.com     With a copy to: Lucosky Brookman LLP (which shall
not constitute notice) 101 Wood Avenue South, 5th Floor   Woodbridge, NJ 08830  
Attn: Seth A. Brookman, Esq.   E-Mail:  sbrookman@lucbro.com



 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

11.2              Obligations Absolute. None of the following shall affect the
Obligations of the Company and the Guarantors to Buyer under this Agreement,
Buyer’s rights with respect to the Collateral or any other Transaction
Documents:

 

(a)                    acceptance or retention by Buyer of other property or any
interest in property as security for the Obligations;

 

(b)                  release by Buyer of all or any part of the Collateral or of
any party liable with respect to the Obligations (other than Company and the
Guarantors);

 

(c)                    release, extension, renewal, modification or substitution
by Buyer of the debentures or any other Transaction Documents; or

 

(d)                  failure of Buyer to resort to any other security or to
pursue the Company or any other obligor liable for any of the Obligations of the
Company and the Guarantors hereunder before resorting to remedies against the
Collateral.

 

11.3              Entire Agreement. This Agreement and the other Transaction
Documents: (i) are valid, binding and enforceable against the Company, the
Guarantors and Buyer in accordance with its provisions and no conditions exist
as to their legal effectiveness; (ii) constitute the entire agreement between
the parties; and (iii) are the final expression of the intentions of the
Company, the Guarantors and Buyer. No promises, either expressed or implied,
exist between the Company, the Guarantors and Buyer, unless contained herein or
in the Transaction Documents. This Agreement and the Transaction Documents
supersede all negotiations, representations, warranties, commitments, offers,
contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof.

 

11.4              Amendments; Waivers. No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Transaction
Documents, or consent to any departure by the Company or the Guarantors
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Buyer, and then such waiver or consent shall be effective only for
the specific purpose for which given.

 

11.5              WAIVER OF JURY TRIAL. BUYER, THE COMPANY AND THE GUARANTORS,
AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OF
THE OBLIGATIONS HEREUNDER, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH BUYER AND THE COMPANY AND/OR THE
GUARNATORS ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
BUYER PURCHASING THE DEBENTURES.

 

11.6              MANDATORY FORUM SELECTION. TO INDUCE BUYER TO PURCHASE THE
DEBENTURES, THE COMPANY AND GUARANTORS IRREVOCABLY AGREE THAT ANY DISPUTE
ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS
AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS
AGREEMENT ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED
UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA.
THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND
GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW. EACH CREDIT PARTY
HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT HAVING ITS SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE COMPANY AND GUARANTORS AS SET
FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

 

11.7              Assignability. Buyer may at any time assign Buyer’s rights in
this Agreement, the Debentures, any Transaction Document, or any part thereof
and transfer Buyer’s rights in any or all of the Collateral, and Buyer
thereafter shall be relieved from all liability with respect to such Collateral.
In addition, Buyer may at any time sell one or more participations in the
Debentures. The Company and the Guarantors may not sell or assign this
Agreement, any Transaction Document or any other agreement with Buyer, or any
portion thereof, either voluntarily or by operation of law, nor delegate any of
its duties of obligations hereunder or thereunder, without the prior written
consent of Buyer, which consent may be withheld or conditioned in Buyer’s sole
and absolute discretion. This Agreement shall be binding upon Buyer, the
Guarantors and the Company and their respective legal representatives,
successors and permitted assigns. All references herein to a Company or the
Guarantor shall be deemed to include any successors, whether immediate or
remote. In the case of a joint venture or partnership, the term “Company”, or
“Guarantor” shall be deemed to include all joint venturers or partners thereof,
who shall be jointly and severally liable hereunder.

 

11.8              Publicity. Buyer shall have the right to approve, before
issuance, any press release or any other public statement with respect to the
transactions contemplated hereby made by the Company; provided, however, that
the Company shall be entitled, without the prior approval of Buyer, to issue any
press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations.
Notwithstanding the foregoing, the Company shall use its best efforts to consult
Buyer in connection with any such press release or other public disclosure prior
to its release and Buyer shall be provided with a copy thereof upon release
thereof. Buyer shall have the right to make any press release with respect to
the transactions contemplated hereby without Company’s approval. In addition,
with respect to any press release to be made by Buyer, the Company hereby
authorizes and grants blanket permission to Buyer to include the Company’s stock
symbol, if any, in any press releases. The Company shall, promptly upon request,
execute any additional documents of authority or permission as may be requested
by Buyer in connection with any such press releases.

 

11.9               Binding Effect. This Agreement shall become effective upon
execution by the Company, the Guarantors and Buyer.

 

11.10        Governing Law. Except in the case of the Mandatory Forum Selection
Clause in Section 11.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement and all other Transaction Documents
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Nevada, and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.

 

11.11        Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

11.11           Survival of Company’s and the Guarantors’ Representations. All
covenants, agreements, representations and warranties made by the Company and
the Guarantors herein shall, notwithstanding any investigation by Buyer, be
deemed material and relied upon by Buyer and shall survive the making and
execution of this Agreement and the Transaction Documents and the sale and
purchase of the Debentures, and shall be deemed to be continuing representations
and warranties until such time as the Company and the Guarantors have fulfilled
all of its Obligations to Buyer hereunder and under all other Transaction
Documents, and Buyer has been indefeasibly paid in full.

 

11.12          Time of Essence. Time is of the essence in making payments of all
amounts due Buyer under this Agreement and the other Transaction Documents and
in the performance and observance by the Company and the Guarantors of each
covenant, agreement, provision and term of this Agreement and the other
Transaction Documents. The parties agree that in the event that any date on
which performance is to occur falls on a day other than a Business Day, then the
time for such performance shall be extended until the next Business Day
thereafter occurring.

 

11.13          Release. In consideration of the mutual promises and covenants
made herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Company and the Guarantors hereby agree to fully, finally and
forever release and forever discharge and covenant not to sue Buyer, and/or any
other Buyer Indemnified Parties from any and all Claims, debts, fees, attorneys’
fees, liens, costs, expenses, damages, sums of money, accounts, bonds, bills,
covenants, promises, judgments, charges, demands, causes of action, suits,
Proceedings, liabilities, expenses, Obligations or Contracts of any kind
whatsoever, whether in law or in equity, whether asserted or unasserted, whether
known or unknown, fixed or contingent, under statute or otherwise, from the
beginning of time through the Effective Date, including, without limiting the
generality of the foregoing, any and all Claims relating to or arising out of
any financing transactions, credit facilities, debentures, security agreements,
and other agreements including each of the Transaction Documents, entered into
by the Company and the Guarantors with Buyer and any and all Claims that the
Company and the Guarantors do not know or suspect to exist, whether through
ignorance, oversight, error, negligence, or otherwise, and which, if known,
would materially affect their decision to enter into this Agreement or the
related Transaction Documents.

 

11.15           Interpretation. If any provision in this Agreement requires
judicial or similar interpretation, the judicial or other such body interpreting
or construing such provision shall not apply the assumption that the terms
hereof shall be more strictly construed against one party because of the rule
that an instrument must be construed more strictly against the party which
itself or through its agents prepared the same. The parties hereby agree that
all parties and their agents have participated in the preparation hereof
equally.

 

11.16           Compliance with Federal Law. The Company shall: (i) ensure that
no Person who owns a controlling interest in or otherwise controls the Company
is or shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any Governmental Authority, foreign or national;
(ii) not use or permit the use of the proceeds of the Debentures to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply with all applicable Lender Secrecy
Act laws and regulations, as amended. As required by federal law and Buyer’s
policies and practices, Buyer may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

11.17          Termination. Upon payment in full of all outstanding Debentures
purchased hereunder, together with all other charges, fees and costs due and
payable under this Agreement or under any of the Transaction Documents, the
Company shall have the right to terminate this Agreement upon written notice to
the Buyer, provided, however, that if such termination occurs within the ninety
(90) days after the First Closing Date, then the Company shall pay to Buyer as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder, an amount equal to five percent (5%) of the amount of
Debentures purchased hereunder. The parties agree that the amount payable to
pursuant to this Section 11.17 is a reasonable calculation of Buyer’s lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from an early termination of this Agreement.

 

11.18        Gender and Use of Singular and Plural. All pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the party or parties or their personal representatives, successors and
assigns may require.

 

11.19          Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf’ format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf’ signature page was an
original thereof.

 

11.20           Headings. The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 

11.21           Further Assurances. The Company and the Guarantors will execute
and deliver such further instruments and do such further acts and things as may
be reasonably required by Buyer to carry out the intent and purposes of this
Agreement.

 

11.22          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

 

[signature pages follow]



 
 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

COMPANY:

 

PERVASIP CORP.

 

 

 

By: /s/ Paul H. Riss

Name: Paul H. Riss

Title: Chief Executive Officer

 

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Paul H. Riss, the Chief Executive Officer of
Pervasip Corp., a New York corporation, who is personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 

 

BUYER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Master Fund GP, Ltd.

Its: General Partner

 

 

By: /s/ Robert Press

Name: Robert Press

Title: Managing Director

 

 

 

 

 
 

 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

TELCOSOFTWARE.COM CORP.

 

 

By: /s/ Paul H. Riss

Name: Paul H. Riss

Title: Chief Executive Officer

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Paul H. Riss, the Chief Executive Officer of
TelcoSoftware.com, a Delaware corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 

 

 
 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

PLAID CANARY CORPORATION

 

 

By: /s/ Paul H. Riss

Name: Paul H. Riss

Title: Chief Executive Officer

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Paul H. Riss, the Chief Executive Officer of
Plaid Canary Corporation, a Delaware corporation, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 

 
 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

AVI HOLDING CORP.

 

 

By: /s/ Paul H. Riss

Name: Paul H. Riss

Title: Chief Executive Officer

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Paul H. Riss, the Chief Executive Officer of
AVI Holding Corp., a Texas corporation, who is personally known to me to be the
same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 
 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

CANALYTIX LLC

 

 

By: /s/ Paul H. Riss

Name: Paul H. Riss

Title: Manager

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Paul H. Riss, the Manager of Canalytix LLC, a
Delaware limited liability company, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 
 

 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing securities purchase agreement as a
guarantor, hereby consents and agrees to said securities purchase agreement and
to the payment of the amounts contemplated therein, documents contemplated
thereby and to the provisions contained therein relating to conditions to be
fulfilled and obligations to be performed by it pursuant to or in connection
with said securities purchase agreement to the same extent as if the undersigned
were a party to said securities purchase agreement.

 

GUARANTOR:

 

GROW BIG SUPPLY, LLC

 

 

By: /s/ Steve Beebe

Name: Steve Beebe

Title: Manager

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Steve Beebe, the Manager of Grow Big Supply,
LLC, a Colorado limited liability company, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

